DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer 4,451,070 in view of Godeau et al. 6,155,610.
In regard to claims 1 and 10, Sauer discloses a connection clamping device arranged for connecting a flexible tube 8 to a barbed end 10 of a connection means 7, whereby the barbed end comprises a barb 10 and the connection means 7 during connection is arranged to protrude into an end of the flexible tube 8, characterized in that said connection clamping device comprises a rib 21 provided on the inner circumference of the connection clamping device,
wherein an inner diameter 23 of the connection clamping device except from where the first rib 21 is provided is larger than an outer diameter of the flexible tube 8 and an inner diameter of the tube formed part at the position for the first rib 21 is less than the outer diameter of the flexible tube 8

wherein a second rib 22 is provided whereby the second rib 22 is arranged to compress the flexible tube against a coned surface 10c of the barbed end, above the barb 10 when the connection clamping device is provided for clamping the tube to the connection means.
	Sauer discloses a clamping device as described above, but does not disclose that the clamping device is in two pieces joined together by a locking mechanism.  Godeau et al. teaches that it is common and well known in the art to provide a similar type of clamping device as either a single circular clamping device 26 (see figs. 3-6) or a clamping device 26 split into two pieces 28 that are joined by a locking mechanism 36, 38.  Therefore it would have been obvious to one of ordinary skill in the art to modify the clamping device of Sauer to include two pieces, as taught by Godeau et al. because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 2, wherein said connection clamping device comprises:
a first half 28 and a second half 28 which when connected to each other forms a tube formed part,
a locking mechanism 36, 38 arranged such that when the two halves are brought together they are locked to each other,
a first part of a first rib 40 provided in the first half and a second part of a first rib 40 provided in the second half, which rib parts together form a first rib over the inner circumference of the tube formed part when the two halves are locked together, whereby the two halves of the connection clamping device are arranged to be positioned around and locked around the flexible 
In regard to claim 5, wherein the locking mechanism 38 is arranged on a first connection surface of each of the two halves and the locking mechanism is one or more protruding latches 36 on one of the halves and recesses 38 on the other of the two halves.
In regard to claim 6, wherein the locking mechanism is arranged on both a first and a second connection surface of each of the two halves and the locking mechanism is one or more protruding latches on one of the halves and recesses on the other of the two halves (see fig. 2).
In regard to claim 7, wherein an indicator window (25 of Sauer) is provided in a side wall of one or both of the two halves, whereby when the connection clamping device is mounted over the flexible tube and connection means the end of the flexible tube should be seen through the indicator window if the tube has been correctly connected to the connection means (see fig. 2 or 3 where the hose 8 can be seen through the slit 25).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer 4,451,070 in view of Godeau et al. 6,155,610 and further in view of Bizup et al. 8,696,647.
Sauer in view of Godeau et al. discloses a clamping device as described above, where the 
clamping device is in two pieces, but Sauer in view of Godeau et al. does not disclose the clamping device being connected by a living hinge.  Bizup et al. teaches that providing a clamping device as either two pieces (fig. 10) or connected with a living hinge (fig. 21) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to substitute the two piece connector with one containing a living hinge because inasmuch as the references disclose these elements as art recognized equivalents, it would have In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 and 10 have been considered but are unpersuasive.
Applicant argues that Sauer and Godeau et al. art not art recognized equivalents.  The 
Examiner disagrees, as both Sauer and Godeau et al. are drawn to clamping elements that clamp a hose between a barbed pipe end and the clamping element.
	Applicant also argues that it would not have been obvious to one of ordinary skill in the art to modify the clamping device of Sauer to be in two pieces because it would render clamping device unsatisfactory for its intended purpose.  Specifically, the clamping device of Sauer is intended to have an inner diameter that allows for the ring to be slipped over the collar of the pipe.  It is unclear to the Examiner why splitting the clamping device into two parts that can be  connected together, as taught by Godeau et al. would have any effect on the internal diameter of the clamping device.  The internal diameter of the clamping device of Sauer could remain the same even if it is provide as one piece, or in two separate pieces, as shown in the equivalent embodiments of Godeau et al.
	Applicant argues that if the clamping device of Sauer where split into two pieces that it could not be slipped over the collar.  The Examiner disagrees, as the clamping device could be assembled into one over the hose and then slipped over the collar onto the barbed fitting.

	Applicant argues that Sauer fails to disclose a rib with an inner diameter smaller than an outer diameter of the hose.  The Examiner disagrees, as rib 21 is clearly radially inward an outer surface of the hose 8 at the point at which it is touching the hose.  The rib 21 of Sauer is similar to the rib 41 of the present invention as shown in fig. 6b.  The rib 41 is smaller than the outer diameter of 1 where 41 is contacting the hose, but not smaller than the outer diameter of the hose 1 in the area where 1 is not in contact with the barb 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679